Citation Nr: 1220819	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1980.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disorder.  In a February 2012 hearing before the Board, the Veteran identified multiple private medical practitioners who had treated him for a low back disorder.

First, the Veteran stated that he received treatment from Dr. Greenfield and Dr. Tang.  The evidence of record includes medical records from Dr. Greenfield for the period from May 2007 to October 2010, however there are no records associated with the claims file from Dr. Tang.  Accordingly, an attempt must be made to obtain the Veteran's records from Dr. Tang.  38 C.F.R. § 3.159(c)(1) (2011).  Second, the Veteran stated that he had received treatment from Dr. Hayes.  While the Veteran reported that records from Dr. Hayes were in VA custody, the only records from Dr. Hayes which are associated with the claims file are September 2004 magnetic resonance imaging reports and a May 2009 report which listed the Veteran's diagnoses and stated that the Veteran had undergone a spinal procedure.  No examination reports or surgical reports are associated with the claims file from Dr. Hayes.  Accordingly, the evidence of record indicates that there may be additional medical records available from Dr. Hayes which are not currently associated with the claims file.  Accordingly, an attempt must be made to obtain the Veteran's records from Dr. Hayes.  38 C.F.R. § 3.159(c)(1) (2011).  Third, the Veteran reported receiving treatment from a Dr. Hicks, whose records had been transferred to a Dr. Monestell, but stated that Dr. Monestell's office was refusing to provide copies of the Veteran's records.  VA has never made an attempt to obtain these records on behalf of the Veteran, so such an attempt should be made.  38 C.F.R. § 3.159(c)(1) (2011).  Fourth, it is noted in a July 2007 VA medical record that the Veteran went to a private pain physician, Dr. Reyher.  Fifth, at the hearing, the Veteran reported that he saw a chiropractor, B. Bliss.  Finally, the Veteran referred to a Dr. Alderman, but stated that the records had been destroyed.  While this indicates that any record request would be negative, an attempt to obtain any records that do exist would not delay the Veteran's claim, as it must be remanded to make attempts to obtain the other records discussed above.

As a final matter, the Board notes that, in May 2012, the Veteran's representative submitted a February 2012 medical nexus statement.  This statement shows that a box was checked next to a line which stated that the Veteran's low back disorders were "[a]s least as likely as not caused by or a result of ___________."  The certifying physician did not fill in the blank and did not provide any rationale for the opinion.  The physician's signature is illegible, and there is no other information on the form that would identify the physician.  Accordingly, the Board is unable to make any attempts to clarify this nexus opinion.  The Veteran is advised that it is his responsibility to provide VA with the information necessary to identify and locate relevant records which are not held by Federal departments or agencies.  38 C.F.R. § 3.159(c)(1) (2011).

In addition, it is noted that the Veteran had a VA examination in January 2009.  The examiner found that degenerative joint disease and degenerative disk disease of the lumbar spine were less likely as not related to an in-service injury or event.  The rationale was that the service treatment records did not reveal any documented low back injury during active duty that would create/cause long term spinal damage.  However, it appears that the examiner did not consider the Veteran's credible lay assertions concerning injuries and his particular duties and training.  Accordingly, another VA examination should be conducted.  
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all pertinent VA records dated after November 2010.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the low back disorder on appeal.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include any private medical evidence held by Dr. Tang, Dr. Hayes, Dr. Hicks, Dr. Monestell, Dr. Reyher, Dr. Bliss and Dr. Alderman.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA spine examination. The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  

The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disorder began in or is related to the Veteran's active duty service.  In this regard, the examiner's attention is directed to the Veteran's credible reports of an injury to his back in service while performing martial arts, an injury when he was kicked in his lower right side, falling on his back in the Philippines, and general abuse to his body during service.  See BVA hearing transcript.   

The examiner must provide a complete rationale for the opinion.   

4. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


